FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 9, 2021

                                      No. 04-21-00455-CV

   IN THE GUARDIANSHIP OF MARTIN L. ROBERTSON, AN INCAPACITATED
                             PERSON,

                          From the County Court, Kerr County, Texas
                                   Trial Court No. G18-22
                              Robert Lee Kelly, Judge Presiding


                                         ORDER
        Appellant seeks to appeal the trial court’s order signed on September 27, 2021 which
addresses multiple matters in the underlying guardianship proceeding. Absent an appealable
interlocutory order or written final judgment, this court has no jurisdiction over this appeal. See
Ogletree v. Matthews, 262 S.W.3d 316, 319 n.1 (Tex. 2007); Lehmann v. Har Con Corp., 39
S.W.3d 191, 195 (Tex. 2001); Northeast Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895
(Tex. 1966).

       Accordingly, it is ORDERED that appellant show cause in writing within fifteen (15)
days of the date of this order why this appeal should not be dismissed for lack of jurisdiction.
All appellate deadlines in this appeal are suspended pending further order of this court.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court